Citation Nr: 1731081	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-44 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2014; a statement of the case was issued in November 2015; and a substantive appeal was received in December 2015.   

The Veteran submitted a May 2017 correspondence in which she stated that she is in Coatesville VA Hospital and that "this has nothing to do with the New York State Division of Veteran Affairs."  The Board notes that the December 2013 rating that is the subject of this appeal came from the New York Regional Office.  Additionally, the Board notes that the Veteran was previously represented by the New York State Division of Veteran Affairs (VBMS, 5/27/14).  Subsequently, in May and July 2017, the Veteran submitted VA Form 21-22s for the Pennsylvania Department of Military Affairs.  As such, this representative has been listed on the title page.  Moreover, in July 2013, the Veteran completed an Authorization and Consent Form in which she stated that she receives all her treatment at the Northport, New York VA Medical Center.  

In an April 2016 rating decision, the RO denied claims for entitlement to compensation under 38 U.S.C. § 1151 for a left ankle condition and residuals of a rib fracture.  The Veteran submitted a notice of disagreement; but it was not clear which issue(s) in which she was in disagreement.  As such, the RO issued a letter, dated later that month, that stated the RO could not identify the issue(s) you intended to appeal in the April 18, 2016 correspondence.  This letter requested the Veteran to clarify which notification letter you wish to appeal and what specific issue(s) on that notification letter that you intend to appeal and noted that if VA did not receive a response from you within 60 days, we will take no action on your Notice of Disagreement.  Under these circumstances, the Board declines to take jurisdiction pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2011, the RO denied the Veteran's application to reopen a claim for service connection for PTSD.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the June 2011 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2011 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  Service connection has not been established for any disability.  

CONCLUSIONS OF LAW

1.  The June 2011 RO rating decision, which denied the Veteran's application to reopen a service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the June 2011 RO rating decision is new and material; accordingly, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to a TDIU have not been met. 38 C.F.R. §§ 3.340, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As the Board is reopening the claim for service connection, it finds no harm or error in VA's duty to notify or assist.  In any case, a November 2013 letter, the RO provided notice to the Veteran.  Any development (duty to assist) will be discussed in the Remand section below.

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, any evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  

There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection PTSD was originally denied by way of a February (7th) 2006 rating decision.  The Veteran appealed it to the Board and the Board denied the claim in June 2008.  The Board found that the Veteran is not shown to have a diagnosis of PTSD due to a verified stressor or other potentially verifiable event or incident of her period of active service.  In April 2010, the Veteran filed to reopen.  Subsequently, in June 2011, the RO denied the Veteran's petition to reopen the claim.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the June 2011 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (stating that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (stating that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the June 2011 denial consisted of the service treatment records, and post service treatment records from the Coatesville VA Medical Center, the Baltimore VA Medical Center, and the Northport VA Medical Center.  The records reflect that the Veteran's entrance examination was normal; but that the Veteran had a pre-service history of having been sexually abused by her father.  The Veteran alleged that her time in service aggravated a psychiatric disability that preexisted service.  The post service medical evidence reflected that the Veteran denied any military sexual trauma.  The claim was denied (in February 2006, June 2008, and June 2011) in part because the Veteran did not provide any specific in-service incident that would have aggravated the alleged preexisting disability.  

Evidence received since the June 2011rating decision includes additional statements by the Veteran in which she reported that she was sexually abused in service.  In statements dated May 2014 and May 2015, the Veteran reported in detail that she was abused by a senior officer (whom the Veteran named).  She stated that this began in approximately the first week of January 1980, and that it lasted for approximately six weeks.  In a May 2017 statement, she also stated that she informed her mother of it at the time and that her mother contacted the Secretary of the Air Force, who in turn contacted her commander at Lackland Air Force Base.  The Veteran has suggested that there should be documentation of all of this.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade, 24 Vet. App. at 117-18. 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the additional specifics offered by the Veteran, and the suggestion that there ought to be documentation of it, meets the low threshold of 38 C.F.R. § 3.156(a).  As noted above, the RO previously denied the claim because although the Veteran had alleged that she had a preexisting disability that was aggravated by service, she failed to offer specifics as to any incident that could be verified.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

TDIU

The Veteran has claimed entitlement to TDIU.  However, the record reflect that the Veteran is not service-connected for any disabilities.  See, e.g., 38 C.F.R. § 4.16.  As such, the Board denies TDIU as matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive the claim should be denied or appeal terminated because of the absence of legal merit).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.  

TDIU is denied.


REMAND

With respect to claims based on personal assault, in Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)). 

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

(5) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding her alleged in service stressor.  She should also be informed that she can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support her stressors.

In addition, the Board notes that the Veteran underwent a VA examination in November 2015.  The examiner found that sexual abuse prior to service and subsequent to service contributed to the Veteran's PTSD.  However, the examiner did not render an opinion regarding whether an alleged in-service stressor aggravated an alleged pre-service psychiatric disability.  

The RO should request a VA examination in order to determine if the service treatment records and/or other evidence that the Veteran may submit, include evidence of behavioral changes that would corroborate the Veteran's alleged personal assault stressor.  If so, the examiner should opine whether the Veteran has PTSD that is related to the verified stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under 38 C.F.R. § 3.304(f)(5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  

The examiner should also indicate whether the Veteran's alleged pre-existing psychiatric disability increased in severity during service; and, if so, whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant complete notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R. § 3.304 (f).  As appropriate, consider VA General Counsel Precedent Opinion 05-14 stating that any disclosure of third-party records to aid in corroborating a claim of PTSD based on personal assault must be in accordance with the Privacy Act, 
5 U.S.C. § 552a(b), 38 U.S.C. § 5701, and 38 U.S.C. § 7332.  

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of any psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination, with consideration of the lay and medical evidence of the claimed stressor(s).  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine: 

   (a)  With regards to PTSD, the examiner should render an opinion on whether there is evidence of behavioral changes in the Veteran during service that would be sufficient to corroborate her alleged stressor of numerous personal assaults.  

   (b)  The examiner should opine (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder was clearly and unmistakably not aggravated by service. 

   (c)  If the answer to (a) or (b) is no, then provide an opinion whether it is at least as likely as not 
(a 50 percent or greater probability) that any disability began during or is causally related to service.

For all opinions expressed, the examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, then furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


